Order entered November 1, 2018




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                    No. 05-18-00339-CR

                            DANIEL JOSEPH SHAW, Appellant

                                            V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-25541-U

                                         ORDER
       Before the Court is appellant’s pro se motion to dismiss the appeal. We DENY the

motion as moot.

       We DIRECT the Clerk of the Court to send a copy of this order and all future

correspondence to Daniel Joseph Shaw, TDCJ No. 02187670, Gurney Unit, 1385 FM 3328,

Palestine, Texas, 75803.

                                                   /s/   JASON BOATRIGHT
                                                         JUSTICE